Citation Nr: 0031405	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a pulmonary disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

This matter was previously before the Board in March 1999, at 
which time the case was remanded to the RO for additional 
development.  The additional development having been 
completed, the matter is again before the Board for appellate 
review. 


FINDING OF FACT

The veteran does not have a pulmonary disorder related to 
active duty service. 


CONCLUSION OF LAW

The veteran does not have a pulmonary disorder that was 
incurred or aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In his variously dated written statements and October 1997 RO 
hearing testimony, the veteran contends that his current 
pulmonary disorder was incurred during active duty service, 
to include as a result of exposure to asbestos for a period 
of several months while serving in Somalia. 

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
revised provisions of 38 U.S.C.A. § 5107(a), VA is now 
required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

Existing law provides that service connection will be 
established for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's service medical records (SMRs) reveal that in 
May 1988, it was observed that the veteran had a long history 
of ambiguous skin test readings with regard to tuberculosis 
exposure; a chest X-ray from 1980 was noted to show old 
granulomatous changes.  An April 1989 treatment record noted 
an impression of gastroenteritis, trachea bronchitis, and 
sinusitis.  A contemporaneous radiology report of the chest 
revealed that "[t]he lungs are clear.  There are multiple, 
rounded and dense perihilar calcifications from previous 
granulomatous disease.  No active disease seen."  The 
impression was old granulomatous disease with no active 
disease.  The veteran's separation examination reports note 
the veteran's old granulomatous lung disease and that 
bilateral wheezing was detected.  It was also noted that the 
veteran was a one pack per day smoker. 

The post-service medical records begin with a November 1997 
VA radiology report of the chest, which was normal.  

A December 1997 VA pulmonary function test report (PFT) 
revealed normal spirometry and diffusing capacity.  As such, 
post-bronchodilator testing was not needed.  A December 1997 
VA ear, nose, and throat examination report included and 
impression of possible obstructive sleep apnea.

A private March 1999 study carried out by the Minnesota Sleep 
Institute reported a diagnosis of obstructive sleep apnea.

A February 2000 VA pulmonary examination report recounts the 
veteran's history of having lived in a house made with 
asbestos when he was serving in Somalia in 1991, and that 
since that time he has experienced occasional shortness of 
breath.  However, the veteran states that in his current 
occupation as a truck driver, he does not experience 
shortness even when he is loading or unloading his truck.  
The veteran also complained of chronic bronchitis and 
coughing-up yellowish material in the morning.  It was also 
noted that the veteran smokes about a pack of cigarettes per 
day.  The examiner apparently reviewed a PFT that was 
performed on the day of his examination, a copy of which is 
included in the claims file.  Objectively, the lungs were 
relatively clear, although there were some rhonchi in the 
left lower lung.  The excursions were normal and the heart 
was not enlarged.  The final diagnoses were sleep apnea and 
chronic irritative bronchitis due to smoking.  The examiner 
opined that "I do not see in any way that the sleep apnea is 
in any way related to the exposure while in Somalia.  Neither 
the sleep apnea or chronic irritative bronchitis is related 
to service."  A contemporaneous radiology report of the 
chest revealed no acute pulmonary disease. 

After a review of the evidence of record, the Board finds 
that preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a pulmonary 
disorder, as there is no medical evidence relating his 
current pulmonary disorder to any disease or injury sustained 
in service.  

Initially, the Board notes that the veteran is currently 
diagnosed with sleep apnea.  However, the SMRs do not show 
that the veteran had sleep apnea in service, nor is there any 
evidence showing that his current sleep apnea is related to 
service.  Indeed, the February 2000 VA examination report 
expressly found that the veteran's sleep apnea was not in any 
way related to his active duty service.  As evidence by the 
February 2000 VA examination report, the veteran has also 
been diagnosed with chronic irritative bronchitis.  However, 
the examining physician noted that this disability was not 
related to service

While the veteran may have had pneumonia or other suggestions 
of pulmonary problems in service, such as being exposed to 
tuberculosis, the point is that he suffered no chronic 
pathology in service as none was found on the post service VA 
examination.  During service, the veteran was diagnosed with 
trachea bronchitis in April 1989.  This diagnosis was not 
related to smoking, but rather appears to have been an acute 
and transitory condition that was associated with a viral 
infection.  The SMRs also demonstrate that there was 
radiological evidence of asymptomatic old granulomatous lung 
disease.  However, no chronic pathology was found on 
examination after service.  With regard to the veteran's 
contention that his pulmonary disorder is the result of 
asbestos exposure in service, there is no showing that the 
veteran suffers from any form of asbestos-related lung 
disease, such as asbestosis.  Therefore, assuming arguendo 
that the veteran was exposed to asbestos during active duty 
service, the veteran is not shown to have ever been diagnosed 
with an asbestos-related pulmonary disease.  As such, the 
guidelines for developing and adjudicating asbestos-related 
disability claims as outlined in the Department of Veterans 
Benefits, Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988), presently 
incorporated into the VA Adjudication Procedure Manual, M21-
1, part VI, para. 7.21 (January 31, 1997), is not applicable.

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to permit a more favorable resolution 
of the appeal as to this issue. 


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


